Title: To Benjamin Franklin from Destouches, 19 December 1780
From: Destouches, —— (f. 1780–1782)
To: Franklin, Benjamin


Monseigneur
Dunkerque le 19 xbre. 1780
J’ai l’honneur d’informer Votre Excellence que le cutter Le franklin est entré hier en ce port. Il fait l’admiration d’un chacun, on n’en a vu, ni n’en peut voir de plus beau, Et le nom de Votre Excellence ajoute encore à son Interêt. Le batiment frappe ici tous les yeux et son armement fait la plus grande sensation. Je vous fais son Eloge par le plaisir que je ne doute pas que vous prenez à ce qu’on peut en esperer de Succès. Nous n’avons pas de nouvelles du Cape. [Capitaine] Courter, mais M. Salomés a un autre excellent Sujet americain en vüe. Il aura l’honneur de vous adresser incessamment copie de sa police pour Ceux de vos amis qui voudroient s’y interesser, et qui doivent se presser parceque l’expedition n’en tardera pas, et que les interets commencent à se remplir.
Je suis avec un très profond respect Monseigneur de Votre Excellence Le très humble et très obeissant serviteur
DESTOUCHES
 
Notation: Des Touches Dunkerque le 19. xbre. 1780.
